DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Status of Claims
Applicant's arguments, filed 04/28/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/28/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-4, 11, 14-15, and 19-20
Applicants have left claims 5-8, 10, 12-13, 16-18, and 21 as originally filed/previously presented.
Applicants have previously canceled claim 9.
Claims 1-8 and 10-21 are the current claims hereby under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is being considered by the examiner.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claim 14 is objected to because of the following informalities:
Regarding Claim 14, line 8 currently reads “via an assessment circuit”, however it appears it should read --via the assessment circuit-- (emphasis added).
Response to Arguments
Applicant’s arguments, see page 7-8 of Remarks, filed 04/28/2022, with respect to claims 3, 4, and 15 have been fully considered and are persuasive. Applicants have amended claim 3 to remove the limitation repeated twice and amended claims 4 and 15 to have proper antecedent basis. The objection of claims 3, 4, and 15 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Dalal et al. (Pat. No. US 7,731,658), hereinafter referred to as Dalal, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen.
The claims are generally directed towards a system and a method comprising: an ambulatory medical device configured to receive physiologic information correlated to, and different from, a direct glucose level measurement, the physiologic information respectively sensed by two or more physiologic sensors from a patient; and an assessment circuit configured to: receive information about patient risk of abnormal blood glucose level; based on the received information about patient risk of abnormal glucose level select a portion of the received physiologic information sensed by at least a subset of the two or more physiological sensors; determine a glucose index indicative of an abnormal blood glucose level using the selected portion of the received physiologic information; and trigger measurement from a third sensor, separate from the two or more physiological sensors, configured to directly measure a glucose level when the determined glucose index satisfies a condition.
Regarding Claim 1, Bharmi discloses a system (Fig. 1, and col. 5, lines 62-64, “medical system with a pre-symptomatic hypoglycemia detection system”) comprising: 
an ambulatory medical device (Fig. 1) configured to receive physiologic information (Fig. 1, element 10, “pre-symptomatic hypoglycemia detection system” and Fig. 9, elements 408 and 407) correlated to, and different from, a direct glucose level measurement (col. 4, lines 5-25, “temporal morphological parameters affected by pre-symptomatic hypoglycemia include, e.g., T-wave parameters; P-wave parameters …” and col. 8, lines 41-63), the physiologic information respectively sensed by two or more physiologic sensors from a patient (col. 8, lines 25-40, “the pacer/ICD senses an IEGM or other electrical cardiac signal” and col. 8, lines 63-66, “other temporal parameters representative of the pre-symptomatic physiologic response to a hypoglycemic event within a particular patient may include, e.g., respiratory parameters…”); and 
an assessment circuit (Fig. 9, element 360, “micro-controller”, and element 407, “pre-symptomatic hypoglycemia detector”) configured to:
determine a glucose index indicative of an abnormal blood glucose level using received physiologic information (Fig. 1, element 102, col. 18, lines 15-39, “pre-symptomatic hypoglycemia detector that is operative to detect hypoglycemia based on the values representative of physiologic response detector by physiological response detector” and col. 8, lines 41-66, “detect T-wave, P-wave, QRS parameters … respiratory parameters such as respiration rate and respiration depth…”); and
trigger measurement from a third sensor (Fig. 2, element 104 and 106, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor, and col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information and trend data happens when hypoglycemia is detected), separate from the two or more physiological sensors (col. 5, lines 5-8, “external blood glucose monitor”).
However, Bharmi does not explicitly disclose the assessment circuit is configured to receive information about patient risk of abnormal blood glucose level; based on the received information about patient risk of abnormal blood glucose level, select a portion of the received physiologic information sensed by at least a subset of the two or more physiological sensors; and determine a glucose index indicative of an abnormal blood glucose level using the selected portion of the received physiologic information.
Dalal teaches of an apparatus and a method for monitoring a patient’s blood glucose levels including an implantable medical device and a controller (Fig. 3, Fig. 4, Fig. 7, Abstract, and col. 2, lines 11-29). Dalal teaches that the implantable medical device and controller are configured to measure and receive physiological information, such as heart rate and heart sounds, through the use of electrodes, accelerometers, and microphones (Fig. 3, elements 22, “cardiac rhythm management device”, element 28, “electrode”, element 42, “heart sound sensor”, and col. 7, lines 10-45). Dalal further teaches the controller is configured to receive information about patient risk of abnormal blood glucose level (Fig. 7, element 104, and col. 9, lines 24-26, “implantable medical device determines whether S2 or S3 heart sounds have increased in amplitude relative to a baseline or target”, the information being if the S2 or S3 heart sounds have increased or not). Dalal further teaches that in response to the received physiologic information about patient risk of abnormal blood glucose level, selecting a portion of the received physiologic information sensed by at least a subset of the two or more physiologic sensors (Fig. 7, element 106, 110, 114, and col. 9, lines 27-47, “implantable medical device determines whether the time interval from S1 to S2max has shortened, or the time interval from Vsense to S2max has shortened …”, the implantable medical device selects portions of either the heart sound data or the QRS data). Dalal further teaches that a glucose index is determined that is indicative of an abnormal blood glucose level using the selected portion of the physiologic information (Fig. 7, element 106, 108, 110, 112, 114, 116, 118, and 152, col. 9, lines 27-47, “state of hyperglycemia exists … state of hypoglycemia exists …”, and col. 9, lines 55-59, “estimating blood glucose levels based on the sensor readings”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and assessment circuit disclosed by Bharmi to explicitly disclose receiving information about patient risk of abnormal blood glucose level, select a portion of the received physiologic information sensed by at least a subset of the two or more physiological sensors, and determine a glucose index using the selected portion of the physiologic information. Dalal teaches that by receiving information about patient risk, the system is able to either continue monitoring or continue to determine a glucose index of an abnormal state (col. 9, lines 24-27). Dalal further teaches specific portions of the physiologic information, like ECG signals and heart sound sensors, can be used to detect if a patient is hyperglycemic or hypoglycemic (Fig. 5, col. 5, line 43 - col. 6, line 28). Further, one of ordinary skill would recognize that selecting specific portions of the received physiologic information, the system is able to predict and estimate a glycemic event for a patient (Fig. 5, col. 6, lines 6-28). 
However, modified Bharmi does not explicitly disclose to directly measure a glucose level when the determined glucose index satisfies a condition.
Jensen teaches a system for adjusting blood glucose levels by monitoring an EEG of a patient and identifying the onset of hypoglycemia (Abstract and para. [0001]). Jensen further teaches an EEG signal can be measured and processed in order to extract features that identify the upcoming onset of hypoglycemia (para. [0037]). Jensen further teaches of an external blood glucose monitor (Fig. 1, element 3, “glucose monitor”). Jensen further teaches that if the onset of hypoglycemia is detected and an automatic blood glucose monitor is a part of the system, an alarm of an upcoming hypoglycemia results in a request for a direct blood glucose measurement from the glucose monitor (para. [0043] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and third sensor disclosed by Bharmi to explicitly include a direct blood glucose measurement if hypoglycemia is detected by the two or more physiologic sensors. Jensen teaches that by triggering a response to obtain a direct blood glucose level if a condition is met, the system as a whole is able to obtain an actual glucose level to evaluate the results and further calibrate the system (para. [0012] and [0017]). One of ordinary skill in the art would have recognized that verifying with a direct blood glucose monitor, the estimated levels are able to be checked.
Regarding Claim 2, modified Bharmi discloses the system of claim 1, wherein the two or more physiologic sensors are configured to sense respectively one of cardiac electrical information (col. 8, line 27-28, “the pacer/ICD senses an IEGM or other electrical cardiac signal”), cardiac mechanical information, bioimpedance information, patient autonomic response, blood pressure information, or respiration information (col. 8, line 63-66, “respiratory parameters such as respiration rate and respiration depth”).
However, modified Bharmi does not explicitly disclose wherein the selected portion of the received physiologic information includes (i) a first portion sensed by first one or more physiological sensors if the patient has a first risk of abnormal blood glucose level below a risk threshold, and (ii) a second portion sensed by second one or more physiological sensors if the patient has a second risk of abnormal blood glucose level above the risk threshold, the second one or more physiological sensors different than the first one or more physiological sensors by at least one sensor.
Dalal further teaches that different sections of the physiologic information and multiple physiological sensors are used to determine if a patient is in a cardiac ischemia state, hyperglycemia state, hypoglycemia state, or null state (Fig. 7, elements 106, 110, and 114, and col. 9, lines 27-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and assessment circuit disclosed by modified Bharmi to explicitly disclose using specific sections of physiologic information, and specific physiological information in order to determine if a patient is in a hypoglycemia state, hyperglycemia state, or cardiac ischemia state. Dalal teaches that specific portions of cardiac heart sound information and ECG information can be used to determine these states (Fig. 5, col. 6, lines 6-28). One of ordinary skill would recognize that based on a received risk, the system could determine a specific subset in order to accurately determine a state of the patient. 
Regarding Claim 3, modified Bharmi discloses system of claim 1, wherein the third sensor comprises a glucose sensor separate from the two or more physiologic sensors (col. 4, lines 41-44, “equipped to directly detect blood glucose levels, the device can detect pre-symptomatic hypoglycemia based on both the aforementioned parameters along with trends in the blood glucose …, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor), and wherein the assessment circuit is configured to trigger the glucose sensor (Fig. 2, element 104 and 106, col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information happens when hypoglycemia is detected).
	However, modified Bharmi does not explicitly disclose wherein the assessment circuit is configured to trigger the glucose sensor to directly measure a glucose level when the determined glucose index satisfies the condition.
Jensen further teaches that if the onset of hypoglycemia is detected and an automatic blood glucose monitor is a part of the system, an alarm of an upcoming hypoglycemia results in a request for a direct blood glucose measurement from the glucose monitor (para. [0043] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and third sensor disclosed by modified Bharmi to explicitly include a direct blood glucose measurement if hypoglycemia is detected by the two or more physiologic sensors. Jensen teaches that by triggering a response to obtain a direct blood glucose level if a condition is met, the system as a whole is able to obtain an actual glucose level to evaluate the results and further calibrate the system (para. [0012] and [0017]). One of ordinary skill in the art would have recognized that verifying with a direct blood glucose monitor, the estimated levels are able to be checked.
Regarding Claim 4, modified Bharmi discloses the system of claim 3, comprising an implantable or wearable glucose monitor (col. 5, line 5-8, “external blood glucose monitor”) communicatively coupled to the ambulatory medical device, the implantable or wearable glucose monitor including the glucose sensor configured to directly measure the glucose level when the determined glucose index satisfies the condition (col. 4, lines 41-44, “the device is equipped to directly detect blood glucose levels, the device can detect pre-symptomatic hypoglycemia based on both the parameters along with trends in the glucose measurements”).
Regarding Claim 6, modified Bharmi discloses the system of claim 1, wherein the ambulatory medical device includes a cardiac sensor (col. 8, lines 25-31, “pacer/ICD senses an IEGM or other electrical cardiac signal…”) configured to receive cardiac electrical or mechanical information of the patient, and the assessment circuit is configured to determine the glucose index using the received cardiac electrical or mechanical information (col. 8, lines 25-31, “derives values representative of a pre-symptomatic physiologic response to a hypoglycemic event from the cardiac signal …”).
Regarding Claim 7, modified Bharmi discloses the system of claim 6, wherein the cardiac sensor includes electrodes configured to sense cardiac electrical information (Fig. 8, “pacer/ICD” and col. 9, lines 38-48, “… leads implanted within the heart”) including one or more of a heart rate, a heart rate variability, a Q-T interval, or a cardiac arrhythmia (col. 8, lines 41-62, “temporal values may include … T-wave parameters, QT dynamics parameters, heart rate parameters …”), and the assessment circuit is configured to determine the glucose index using the sensed cardiac electrical information (col. 8, lines 29-40, “derives values representative of a pre-symptomatic physiologic response to a hypoglycemic event from the cardiac signal … temporal values”).
Regarding Claim 8, modified Bharmi discloses the system of claim 1. 
However, modified Bharmi does not explicitly disclose wherein the ambulatory medical device includes a heart sound sensor configured to receive heart sound information of the patient, and the assessment circuit is configured to determine the glucose index using the received heart sound information.
Dalal teaches of an ambulatory medical device (Fig. 3) and an assessment circuit (Fig. 4), for determining a blood glucose status based on a physiologic parameter of the patient (Abstract). Dalal further teaches that a heart sound sensor can be used to determine if a patent is hypoglycemic or hyperglycemic based on the signals from the heart sound sensor (Abstract, Fig. 7, and col. 9, lines 1-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medical device disclosed by modified Bharmi to further include a heart sound sensor to determine a glycemic state of a patient. Dalal teaches that a correlation between a diabetic patients blood glucose level and contractility and stiffness of the heart can be used to determine a change in the patients glucose levels by monitoring a change in heart sounds like the S2 heart sound (col. 5, lines 4-15). 
Regarding Claim 11, modified Bharmi discloses the system of claim 1, wherein the assessment circuit is configured to generate a composite risk score (Fig. 3, element 236, and col. 12, lines 55-58, “linear discriminator trained to recognize pre-symptomatic hypoglycemia”) using a combination of the received physiologic information respectively sensed by the two or more physiologic sensors each weighted by respective weights  (col. 12, lines 55-56, “all of the data collected and processed at steps …”, Fig. 3, and col. 13, lines 33-37, “thresholds or weights used within the decision logic may be set differently for male/female patients to improve detection specificity”), and to determine the glucose index using the composite risk score (col. 12, lines 59-62, “trend for the monitored parameters/features is towards hypoglycemia”).
However, modified Bharmi does not explicitly disclose determining the glucose index using a portion of the received physiologic information selected based on the composite risk score.
Dalal further teaches that a glucose index is determined that is indicative of an abnormal blood glucose level using the selected portion of the physiologic information (Fig. 7, element 106, 108, 110, 112, 114, 116, 118, and 152, col. 9, lines 27-47, “state of hyperglycemia exists … state of hypoglycemia exists …”, and col. 9, lines 55-59, “estimating blood glucose levels based on the sensor readings”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and assessment circuit disclosed by modified Bharmi to explicitly disclose determining the glucose index based on a portion of the physiologic information selected based on the composite risk score. Dalal teaches that by receiving information about patient risk, the system is able to either continue monitoring or continue to determine a glucose index of an abnormal state (col. 9, lines 24-27). Dalal further teaches specific portions of the physiologic information, like ECG signals and heart sound sensors, can be used to detect if a patient is hyperglycemic or hypoglycemic (Fig. 5, col. 5, line 43 - col. 6, line 28).  
Regarding Claim 12, modified Bharmi discloses the system of claim 1, comprising a drug delivery device (Fig. 1, element 14, “insulin pump”) configured to control delivery of a glucose therapy to the patient according to a delivery parameter, wherein the assessment circuit is configured to adjust the delivery parameter using the determined glucose index (col. 5, lines 9-17, “certain therapies automatically provided by the implantable device may also be initiated or modified in response to hypoglycemia … the implantable device is equipped with a drug pump capable of delivering insulin …”).
Regarding Claim 13, modified Bharmi discloses the system of claim 1, comprising a therapy circuit configured to deliver electrostimulation to the patient according to a therapy parameter, wherein the assessment circuit is configured to adjust the therapy parameter using the determined glucose index (col. 5, lines 20-25, “if the device is an ICD, it may be controlled to begin charging defibrillation capacitors upon detection of hypoglycemia so as to permit prompt delivery of a defibrillation shock, which may be needed if hypoglycemia triggers VF due to a prolongation of the QT intervals” and col. 5, lines 9-11, “certain therapies automatically provided by the implantable device may also be initiated or modified …”).
Regarding Claim 14, Bharmi discloses a method (Fig. 3, and col. 3, lines 55-57, “a method is provided … for detecting hypoglycemia within a patient”) comprising: 
receiving physiologic information via an ambulatory medical device (Fig. 9, elements 408 and 407, “physiological sensor” and “pre-symptomatic hypoglycemia detector”), the physiologic information respectively sensed from a patient by two or more physiologic sensors (col. 8, lines 25-40, “the pacer/ICD senses an IEGM or other electrical cardiac signal” and col. 8, lines 63-66, “other temporal parameters representative of the pre-symptomatic physiologic response to a hypoglycemic event within a particular patient may include, e.g., respiratory parameters…”), the received physiologic information correlated to, and different from, a direct glucose level measurement (col. 4, lines 5-25, “temporal morphological parameters affected by pre-symptomatic hypoglycemia include, e.g., T-wave parameters; P-wave parameters …” and col. 8, lines 41-63);
determining, via the assessment circuit (Fig. 9, element 360, “micro-controller”, and element 407, “pre-symptomatic hypoglycemia detector”), a glucose index indicative of an abnormal blood glucose level using the received physiologic information (col. 18, lines 15-39, “pre-symptomatic hypoglycemia detector that is operative to detect hypoglycemia based on the values representative of physiologic response detector by physiological response detector” and col. 8, lines 41-66, “detect T-wave, P-wave, QRS parameters … respiratory parameters such as respiration rate and respiration depth…”); and 
triggering measurement from a third sensor (Fig. 2, element 104 and 106, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor, and  col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information happens when hypoglycemia is detected), separate from the two or more physiologic sensors (col. 5, lines 5-8, “external blood glucose monitor”).
However, Bharmi does not explicitly disclose receiving information about patient risk of abnormal blood glucose level; basedFiling Date: October 25, 2019 on the received information about patient risk of abnormal blood glucose level, selecting, via an assessment circuit, a portion of the received physiologic information sensed by at least a subset of the two or more physiological sensors; and determining, via the assessment circuit, a glucose index indicative of an abnormal blood glucose level using the selected portion of the received physiologic information. 
Dalal teaches of a method for monitoring a patient’s blood glucose levels including an implantable medical device and a controller (Fig. 3, Fig. 4, Fig. 7, Abstract, and col. 2, lines 11-29). Dalal teaches that the implantable medical device and controller are configured to measure and receive physiological information, such as heart rate and heart sounds, through the use of electrodes, accelerometers, and microphones (Fig. 3, elements 22, “cardiac rhythm management device”, element 28, “electrode”, element 42, “heart sound sensor”, and col. 7, lines 10-45). Dalal further teaches the controller is configured to receive information about patient risk of abnormal blood glucose level (Fig. 7, element 104, and col. 9, lines 24-26, “implantable medical device determines whether S2 or S3 heart sounds have increased in amplitude relative to a baseline or target”, the information being if the S2 or S3 heart sounds have increased or not). Dalal further teaches that in response to the received physiologic information about patient risk of abnormal blood glucose level, selecting a portion of the received physiologic information sensed by at least a subset of the two or more physiologic sensors (Fig. 7, element 106, 110, 114, and col. 9, lines 27-47, “implantable medical device determines whether the time interval from S1 to S2max has shortened, or the time interval from Vsense to S2max has shortened …”, the implantable medical device selects portions of either the heart sound data or the QRS data). Dalal further teaches that a glucose index is determined that is indicative of an abnormal blood glucose level using the selected portion of the physiologic information (Fig. 7, element 106, 108, 110, 112, 114, 116, 118, and 152, col. 9, lines 27-47, “state of hyperglycemia exists … state of hypoglycemia exists …”, and col. 9, lines 55-59, “estimating blood glucose levels based on the sensor readings”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and assessment circuit disclosed by Bharmi to explicitly disclose receiving information about patient risk of abnormal blood glucose level, select a portion of the received physiologic information sensed by at least a subset of the two or more physiological sensors, and determine a glucose index using the selected portion of the physiologic information. Dalal teaches that by receiving information about patient risk, the system is able to either continue monitoring or continue to determine a glucose index of an abnormal state (col. 9, lines 24-27). Dalal further teaches specific portions of the physiologic information, like ECG signals and heart sound sensors, can be used to detect if a patient is hyperglycemic or hypoglycemic (Fig. 5, col. 5, line 43 - col. 6, line 28). Further, one of ordinary skill would recognize that selecting specific portions of the received physiologic information, the system is able to predict and estimate a glycemic event for a patient (Fig. 5, col. 6, lines 6-28). 
However, modified Bharmi does not explicitly disclose to directly measure a glucose level when the determined glucose index satisfies a condition.
Jensen teaches a system and method for adjusting blood glucose levels by monitoring an EEG of a patient and identifying the onset of hypoglycemia (Abstract and para. [0001]). Jensen further teaches an EEG signal can be measured and processed in order to extract features that identify the upcoming onset of hypoglycemia (para. [0037]). Jensen further teaches of an external blood glucose monitor (Fig. 1, element 3, “glucose monitor”). Jensen further teaches that if the onset of hypoglycemia is detected and an automatic blood glucose monitor is a part of the system, an alarm of an upcoming hypoglycemia results in a request for a direct blood glucose measurement from the glucose monitor (para. [0043] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bharmi to explicitly include a direct blood glucose measurement if hypoglycemia is detected by the two or more physiologic sensors. Jensen teaches that by triggering a response to obtain a direct blood glucose level if a condition is met, the system as a whole is able to obtain an actual glucose level to evaluate the results and further calibrate the system (para. [0012] and [0017]). One of ordinary skill in the art would have recognized that verifying with a direct blood glucose monitor, the estimated levels are able to be checked.
Regarding Claim 15, modified Bharmi discloses the method of claim 14, wherein triggering measurement from the third sensor includes triggering measurement from a glucose sensor (Fig. 2, element 104 and 106, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor, and col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information happens when hypoglycemia is detected), wherein the glucose sensor is separate from the two or more physiologic sensors (col. 4, lines 41-44, “equipped to directly detect blood glucose levels, the device can detect pre-symptomatic hypoglycemia based on both the aforementioned parameters along with trends in the blood glucose …”).
However, modified Bharmi does not explicitly disclose wherein triggering measurement from the third sensor includes triggering measurement from a glucose sensor to directly measure the glucose level when the determined glucose index satisfies the condition.
Jensen further teaches that if the onset of hypoglycemia is detected and an automatic blood glucose monitor is a part of the system, an alarm of an upcoming hypoglycemia results in a request for a direct blood glucose measurement from the glucose monitor (para. [0043] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Bharmi to explicitly include a direct blood glucose measurement if hypoglycemia is detected by the two or more physiologic sensors. Jensen teaches that by triggering a response to obtain a direct blood glucose level if a condition is met, the system as a whole is able to obtain an actual glucose level to evaluate the results and further calibrate the system (para. [0012] and [0017]). One of ordinary skill in the art would have recognized that verifying with a direct blood glucose monitor, the estimated levels are able to be checked.
Regarding Claim 17, modified Bharmi discloses the method of claim 14, comprising delivering a glucose therapy using a drug delivery device (Fig. 1, element 14, “insulin pump”) to the patient according to a delivery parameter, and adjusting the delivery parameter using the determined glucose index (col. 5, lines 9-17, “certain therapies automatically provided by the implantable device may also be initiated or modified in response to hypoglycemia … the implantable device is equipped with a drug pump capable of delivering insulin …”).
Regarding Claim 18, modified Bharmi discloses the method of claim 14, comprising delivering electrostimulation to the patient according to a therapy parameter, and adjusting the therapy parameter using the determined glucose index (col. 5, lines 20-25, “if the device is an ICD, it may be controlled to begin charging defibrillation capacitors upon detection of hypoglycemia so as to permit prompt delivery of a defibrillation shock, which may be needed if hypoglycemia triggers VF due to a prolongation of the QT intervals” and col. 5, lines 9-11, “certain therapies automatically provided by the implantable device may also be initiated or modified …”).
Regarding Claim 19, modified Bharmi discloses the method of claim 14, wherein the received physiologic information includes one or more of: cardiac information sensed by a cardiac sensor (col. 8, line 27-28, “the pacer/ICD senses an IEGM or other electrical cardiac signal”); heart sound information sensed by a heart sound sensor; respiration information sensed by a respiration sensor (col. 8, line 63-66, “respiratory parameters such as respiration rate and respiration depth”); impedance information sensed by an impedance sensor; or  pressure information sensed by a pressure sensor.
However, modified Bharmi does not explicitly disclose wherein the selected portion of the received physiologic information includes (i) a first portion sensed by first one or more physiological sensors if the patient has a first risk of abnormal blood glucose level below a risk threshold, and (ii) a second portion sensed by second one or more physiological sensors if the patient has a second risk of abnormal blood glucose level above the risk threshold, the second one or more physiological sensors different than the first one or more physiological sensors by at least one sensor.
Dalal further teaches that different sections of the physiologic information and multiple physiological sensors are used to determine if a patient is in a cardiac ischemia state, hyperglycemia state, hypoglycemia state, or null state (Fig. 7, elements 106, 110, and 114, and col. 9, lines 27-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and assessment circuit disclosed by modified Bharmi to explicitly disclose using specific sections of physiologic information, and specific physiological information in order to determine if a patient is in a hypoglycemia state, hyperglycemia state, or cardiac ischemia state. Dalal teaches that specific portions of cardiac heart sound information and ECG information can be used to determine these states (Fig. 5, col. 6, lines 6-28). One of ordinary skill would recognize that based on a received risk, the system could determine a specific subset in order to accurately determine a state of the patient. 
Regarding Claim 20, modified Bharmi discloses the method of claim 14, comprising: generating a composite risk score (Fig. 3, element 236, and col. 12, lines 55-58, “linear discriminator trained to recognize pre-symptomatic hypoglycemia”) using a combination of the received physiologic information respectively sensed from two or more physiology sensors each weighted by respective weights (col. 12, lines 55-56, “all of the data collected and processed at steps …”, Fig. 3, and col. 13, lines 33-37, “thresholds or weights used within the decision logic may be set differently for male/female patients to improve detection specificity”); and determining the glucose index using the composite risk score (col. 12, lines 59-62, “trend for the monitored parameters/features is towards hypoglycemia”). 
However, modified Bharmi does not explicitly disclose determining the glucose index using a portion of the received physiologic information selected based on the composite risk score. 
Dalal further teaches that a glucose index is determined that is indicative of an abnormal blood glucose level using the selected portion of the physiologic information (Fig. 7, element 106, 108, 110, 112, 114, 116, 118, and 152, col. 9, lines 27-47, “state of hyperglycemia exists … state of hypoglycemia exists …”, and col. 9, lines 55-59, “estimating blood glucose levels based on the sensor readings”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and assessment circuit disclosed by modified Bharmi to explicitly disclose determining the glucose index based on a portion of the physiologic information selected based on the composite risk score. Dalal teaches that by receiving information about patient risk, the system is able to either continue monitoring or continue to determine a glucose index of an abnormal state (col. 9, lines 24-27). Dalal further teaches specific portions of the physiologic information, like ECG signals and heart sound sensors, can be used to detect if a patient is hyperglycemic or hypoglycemic (Fig. 5, col. 5, line 43 - col. 6, line 28). 
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Dalal et al. (Pat. No. US 7,731,658), hereinafter referred to as Dalal, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen, as applied to claims 3 and 15 above, and further in view of Pluta et al. (Pub. No. US 2012/0130212), hereinafter referred as Pluta.
Regarding Claim 5, modified Bharmi discloses the system of claim 3.
However, modified Bharmi does not explicitly disclose a calibration circuit configured to, using the measured glucose level, adjust a sensor configuration of at least one of the two or more physiologic sensors to sense physiologic information or to calibrate an algorithm for generating the glucose index.
Pluta teaches of a system to monitor blood metabolite levels of a patient by monitoring impedance levels of a patient and determining a blood metabolite level of a patient through a blood metabolite algorithm (Abstract and Fig. 2). Pluta further teaches of calibrating a sensor array based on a tested blood glucose level of a patient and the estimated blood glucose level (Fig. 2, S5, and para. [0050]). Pluta teaches that the calibration can be used to calibrate the estimation algorithm or the estimation sensors to operate in a certain range or certain activity state or type (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bharmi to further include a calibration circuit to calibrate the algorithm or sensors used based on the determined glucose value from a glucose monitor. Pluta teaches that by comparing the blood glucose measurement from the sensors and the estimated blood glucose can allow for calibration if the two values are not the same to ensure accurate results of the estimated value based on the physiologic sensors (para. [0050]). 
Regarding Claim 16, modified Bharmi discloses the method of claim 15.
However, modified Bharmi does not explicitly disclose adjusting a sensor configuration of at least one of the two or more physiologic sensors to sense physiologic information or calibrating an algorithm for generating the glucose index using the measured glucose level.
Pluta teaches of a method of monitoring blood metabolite levels of a patient by monitoring impedance levels of a patient and determining a blood metabolite level of a patient through a blood metabolite algorithm (Abstract and Fig. 2). Pluta further teaches of calibrating a sensor array based on a tested blood glucose level of a patient and the estimated blood glucose level (Fig. 2, S5, and para. [0050]). Pluta teaches that the calibration can be used to calibrate the estimation algorithm or the estimation sensors to operate in a certain range or certain activity state or type (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Bharmi to further include calibrating the algorithm or sensors used based on the determined glucose value from a glucose monitor. Pluta teaches that by comparing the blood glucose measurement from the sensors and the estimated blood glucose can allow for calibration if the two values are not the same to ensure accurate results of the estimated value based on the physiologic sensors (para. [0050]). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Dalal et al. (Pat. No. US 7,731,658), hereinafter referred to as Dalal, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen, as applied to claim 1 above, and further in view of Rusu et al. (Pub. No. US 2015/0196224), hereinafter referred to as Rusu.
Regarding Claim 10, modified Bharmi discloses the system of claim 1.
However, modified Bharmi does not explicitly discloses wherein the ambulatory medical device includes an impedance sensor configured to receive impedance information of the patient, and the assessment circuit is configured to determine the glucose index using the received impedance information, wherein the impedance information includes interstitial fluid impedance or blood impedance.
	Rusu teaches of a sensor being configured to measure impedance within a body tissue of a subject (Abstract) and an assessment circuit (Fig. 8, element 61, “microcontroller”) to determine a glucose level within the subject by comparing the measured impedance value with a predetermined relationship impedance value (para. [0022]). Rusu further teaches that the impedance information is from within the subject by measuring impedance in a sub-dermal or subcutaneous tissue (para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medical device of modified Bharmi to further include an impedance sensor to measure an interstitial fluid impedance and correlate that to a blood glucose level. Rusu teaches that the implantable sensor systems allows for improved results of monitoring physiological parameters associated with the patient to provide valuable data in diagnosing or treating an illness of a patient (para. [0004]). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Dalal et al. (Pat. No. US 7,731,658), hereinafter referred to as Dalal, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen, as applied to claim 11 above, and further in view of Cheol-Min Han (Pub. No. US 2014/0323815), hereinafter referred to as Han. 
Regarding Claim 21, modified Bharmi discloses the system of claim 11.
However, modified Bharmi does not explicitly disclose wherein the assessment circuit is configured to adjust one or more of the respective weights based on the composite risk score, the respective weights indicative of responses of the two or more physiological sensors to abnormal glucose level.
Han teaches a device for controlling medical device safety by predicting risks caused by an amount of change of a body change of the patent through monitored body state information (Abstract and para. [0005]). Han further teaches that the device obtains body state information such as blood pressure and electrocardiogram values (para. [0047]). Han further teaches weighting the body state information extracted (Fig. 10, and para. [0059]) to determine a risk state of the patient (para. [0061] and [0071]). Han further teaches that the risk estimation information can be used as inputs to adjust the weight assigned by the weight assigning unit (para. [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment circuit disclosed by modified Bharmi to further include adjusting respective weights based on a risk score that is generated. Han teaches that a weight can be increased based on clinical results or known information, such as for heart disease patients and hyper/hypotension patients (para. [0094]). One of ordinary skill in the art would have recognized that by increasing a weight of a physiological sensor value, more weight is put on the composite risk score to protect a patient from entering a high/low glycemic state.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 11-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Dalal has been introduced in the 103 rejection of claims 1 and 14 to teach the limitations of receiving information about patient risk of abnormal blood glucose level; selecting a portion of the received physiologic information sensed by at least a subset of the two or more physiological sensors; and determining a glucose index using the selected portion, which is not taught by modified Bharmi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791